COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  The City of El Paso,                           §                 No. 08-18-00216-CV

                         Appellant,              §                    Appeal from the

  v.                                             §            County court at Law No. 5

  Guadalupe Ramirez, Norma Ramirez,              §                of El Paso County, Texas
  Ramirez Pecan Farms, LLC, William H.
  Boutwell, Jackie Boutwell, Raul                §                   (TC# 2007-2568)
  Zamorano, Jr., Amy K. Zamorano, Patricia
  Wynn, Individually and as Trustee of the       §
  Wynn Family Living Trust, Larry R.
  Webb, Maria L. Webb, James R. Raley,           §
  Yariela G. Raley, Russell T. Sturgeon,
  Kerry L. Sturgeon, Kenneth A. Johnson          §
  and Julie R. Johnson,
                                                 §
                         Appellees.
                                                 §

                                             §
                                           ORDER

       The Court GRANTS the unopposed motion to reset the October 8, 2019 submission and

oral argument setting. The above styled and numbered cause will be rescheduled at a later date.

       IT IS SO ORDERED this 21st day of August, 2019.



                                      PER CURIAM



Before Rodriguez, J., Palafox, J. and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment